Citation Nr: 1812431	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a 40 percent rating for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, treatment of the Veteran's diabetes mellitus has required restricted diet, insulin, and regulation of activities.





CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes mellitus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In a May 2004 rating decision, the Veteran was granted service connection for his diabetes mellitus and assigned a 20 percent rating under Diagnostic Code 7913, with an effective date of September 24, 2002.  The Veteran never perfected an appeal on the initial rating for his diabetes mellitus.  In October 2007, the Veteran filed a claim for an increased rating for his diabetes mellitus, which was then denied in a November 2007 rating decision.  The Veteran never perfected an appeal on this rating decision for his diabetes mellitus.  

In April 2013, the Veteran filed another claim seeking an increased rating for his diabetes mellitus.  An April 2014 rating decision continued the 20 percent rating for the Veteran's diabetes mellitus.  The Veteran has appealed the 20 percent rating and is seeking a 40 percent disability rating for his diabetes mellitus.  He limited his appeal to a consideration for a 40 percent rating in both his notice of disagreement and appeal to the Board, and he also provided testimony before the Board admitting that he does not meet the criteria for a rating in excess of 40 percent for his diabetes mellitus (requiring at least episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider).

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The rating criteria contained in Diagnostic Code 7913 are also "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.

The definition of "regulation of activities" is "the avoidance of strenuous occupational and recreational activities."  "Regulation of activities" is the criterion needed to go from a 20 percent rating to a 40 percent rating under Diagnostic Code 7913.  It requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

The Veteran submitted a VA treatment note dated prior to the appeal period with his notice of disagreement.  The treatment note, dated January 13, 2009, clearly stated that the Veteran was allowed to continue to work, but to avoid heavy lifting (over 30 pounds) or climbing, which could cause physical complications, until his metabolic and cardiovascular problems were controlled.

At a December 2013 VA diabetes mellitus examination, the examiner noted that the Veteran was prescribed oral hypoglycemic agents and more than one injection of insulin per day, but required no regulation of activities.

The Veteran submitted a written statement in his May 2014 notice of disagreement in support of his claim, stating that he was seeking a 40 percent rating for his diabetes mellitus.  He reported that his doctor regulated his activities to keep the stress of strenuous activity from driving his blood glucose levels out of control in January 2009 (discussed above) and that he has stayed on this regulation since that time.  He further stated that that doctor advised him to keep on with ordinary activities and exercise, but to avoid anything at home, at play, or at work of a strenuous nature.  

The Veteran submitted a written statement in his appeal to the Board in September 2014, restating what he wrote in his notice of disagreement, as discussed in the above paragraph.  He claimed that his diabetes mellitus symptoms met the requirements for a 40 percent disability rating and that his hypoglycemic episodes would happen when he was involved in greater than normal physical activity.

The Veteran testified before the Board in November 2017 that, in addition to requiring a restricted diet and multiple insulin shots per day to regulate his diabetes mellitus, medical providers have regulated his activities.  The Veteran testified that he had adhered to the 2009 provider's instructions throughout the appeal period.  He also submitted a letter dated January 31, 2014 from another VA treatment provider.  The letter stated that the Veteran was suffering from back pain and shoulder pain due to arthritic conditions and other chronic medical conditions requiring close monitoring.  It further stated that his conditions limited his physical abilities due to pain, and that the Veteran should limit lifting to 20 pounds on an occasional basis and 10 pounds on a frequent basis, thereby increasing the limitations on lifting imposed by the 2009 VA provider.  Although the letter indicated the Veteran's restrictions were due to back and shoulder issues, the Veteran testified that at the time he requested the letter in 2014, his back pain had resolved 4 years prior and his shoulder pain was being managed by physical therapy and yoga exercises.  He had asked the provider for a letter further restricting lifting because he had become hypoglycemic at work a couple times from lifting bundles into cars, and, unfortunately, the provider did not clearly indicate that the restrictions were needed to manage the Veteran's diabetes mellitus. 

The Board reviewed the VA treatment records for further insight into the Veteran's regulation of activities.  The January 30, 2014 treatment note from which the January 31, 2014 letter stemmed corroborates some of the Veteran's testimony regarding the letter.  The treatment record did not discuss complaints of back pain, which is in line with the Veteran's testimony that he was not having back pain when the letter was written.  Further, at that visit, he reported a history of cervical spine pain which had resolved years prior.  The visit note also clearly shows that recent hypoglycemic episodes were discussed with the provider.  As such, the Board finds the Veteran's testimony credible, and that the evidence is at least in equipoise as to why the provider wrote the January 31, 2014 regulation of activities letter.  Therefore, the Board gives the Veteran the benefit of the doubt and concludes that the letter was written to regulate the Veteran's hypoglycemic episodes occurring from his diabetes mellitus and to further limit the lifting the Veteran was able to do at work.  Moreover, the January 30, 2014 visit note states that the Veteran diabetes mellitus was "uncontrolled," which indicates that the 2009 VA provider's regulations of activities would not have been lifted, as the condition was clearly not "controlled."

After a review of all the evidence, the Board finds that the Veteran's diabetes mellitus meets the criteria to be rated at 40 percent for the entire appeal period.  The medical evidence demonstrates that the Veteran's diabetes has been treated with a restricted diet and multiple insulin shots per day.  Furthermore, the evidence is at least in equipoise as to whether the Veteran has had his activities regulated throughout the course of the appeal.  As such, the Board affords the Veteran the benefit of the doubt and finds that the Veteran was medically instructed to regulate activities throughout the entire appeal period, despite the 2013 VA examiner failing to acknowledge the Veteran's regulation of activities.  

As described, the criteria for a 40 percent rating for diabetes mellitus have been met throughout the appeal period.


ORDER

A 40 percent rating for diabetes mellitus is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran claims that his service-connected bilateral lower extremity peripheral neuropathies are more severe than indicated by his current 10 percent evaluations.  The Veteran testified before the Board in November 2017 that multiple providers have verbally indicated to him that his peripheral neuropathies are at least moderate, which is more severe than the most recent December 2013 VA examination shows.  The Veteran also submitted a November 2017 nerve conduction study by Thomas Giancario, DO, wherein Dr. Giancario opined that the EMG/NCV study was severely abnormal, and, thus, indicated advanced neuropathy.  However, while Dr. Giancario indicated the abnormality of the study was severe and that advanced neuropathy was present, he did not clearly opine as to the severity of the actual bilateral lower extremity neuropathies.  Without making a determination on the adequacy of the December 2013 VA examination, the Board will provide the Veteran with a VA examination to provide clarity on the severity of the Veteran's peripheral neuropathies.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from August 2014 to the present. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral lower extremity peripheral neuropathies.  In determining the severity of the Veteran's bilateral lower extremity peripheral neuropathy, the examiner should review and discuss the November 2017 EMG/NCV study. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


